 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11 THUNDERBIRD RESORTS, INC., a                     Case No.: 15cv1304-JAH (BGS)
   British Virgin Isles Corporation,
12                                                  ORDER GRANTING DEFENDANTS
                     Plaintiff,
13                                                  ANGULAR INVESTMENTS
   v.                                               CORPORATION AND MURRY JO
14                                                  ZIMMER’S MOTIONS TO DISMISS
   MURRAY JO ZIMMER, an individual;                 [DOC. NOS. 80, 101] AFTER
15 ANGULAR INVESTMENTS
                                                    EVIDENTIARY HEARING
16 CORPORATION, a Panama corporation;
   MITZIM PROPERTIES, INC., a Nevada
17 corporation; and TALOMA ZULU,
18 S.A., a Panamanian corporation; JACK
   RAY MITCHELL, an individual,
19
                    Defendants.
20
21                                         INTRODUCTION
22        Defendant Angular Investments Corporation (“Angular”) filed a motion to dismiss
23 pursuant to Federal Rules of Civil Procedure (“Fed.R.Civ.P.”) 12(b)(2),(6), and (7) and
24 Rules 17 and 19. Doc. No. 80. Defendant Murry Jo Zimmer (“Zimmer”) filed a separate
25 motion to dismiss on the same grounds. Doc. No. 101. Plaintiff filed a response to
26 Angular’s motion to dismiss but failed file a timely response to Zimmer’s motion. See Doc.
27 Nos. 86, 103. On March 28, 2018, this Court issued an order on Angular’s motion
28 identifying factual disputes relating to personal jurisdiction and setting an evidentiary
                                                1
                                                                             15cv1304-JAH (BGS)
 1 hearing. Proceedings were held on May 29, 2018. Present at the hearing were counsel for
 2 plaintiff Thunderbird Resorts Inc., Jack R. Leer, of Caldarelli, Hejmanowski, Page & Leer
 3 LLP, and counsel for Defendants Angular Investments Corp. and Murry Jo Zimmer, Steve
 4 W. Winton of Winton Law Corporation.
 5                                            DISCUSSION
 6        1. EVIDENTIARY HEARING
 7        Plaintiff offered the testimony of Albert Atallah (“Atallah”), General Counsel and
 8 Corporate Secretary for Thunderbird Resorts, Inc. Defendant Angular called former CEO
 9 and co-defendant Jack R. Mitchell (“Mitchell”). Plaintiff requested permission to call
10 rebuttal witness Deborah Burger (“Burger”), compliance officer and Mitchell’s former
11 legal assistant. Plaintiff’s 2007, 2008, 2013, and 2016 Annual Reports and October 2010
12 board meeting minutes were submitted as joint exhibits A-E. The following facts are drawn
13 from the evidence presented.
14        Thunderbird Resorts Inc. is incorporated under the laws of the British Virgin Islands.
15 Between 2007 and 2016, Thunderbird identified the location of its corporate and principal
16 executive offices at Apartado 0823-00514, Panama, Republic of Panama. The Panama
17 offices housed the top accounting and hotel-management executives, in-house counsel, the
18 administrative staff, the development team, the head of construction and design, as well as
19 office space for Mitchell, and Mike Fox, the analyst and CFO. Thunderbird named its
20 Directors and Corporate Officers in each of its annual reports. Except for Albert Atallah,
21 who served as General Counsel and Vice President of Compliance, Thunderbird’s directors
22 all lived and worked internationally. It reported to operate thirty-one properties in six
23 countries, including Panama, Costa Rica, The Philippines, Peru, Nicaragua and Guatemala,
24 but had no presence in California in terms of business operations. As of December 31,
25 2008, Thunderbird had approximately 5,754 employees, including approximately 1,327 in
26 Panama, 1,228 in the Philippines, 490 in Nicaragua, 277 in Guatemala, 1,621 in Peru, 105
27 in Poland, 679 in Costa Rica, 21 in India and 6 in San Diego, California.
28
                                                 2
                                                                               15cv1304-JAH (BGS)
 1        Thunderbird has maintained a business office in San Diego since 1997. Atallah and
 2 Berger worked from the San Diego location, along with accounting staff members and
 3 information technology support staff. Mitchell came to San Diego periodically to meet
 4 with Atallah and visit family. When necessary, Atallah and Mitchell would appear
 5 telephonically for meetings held at various sites within Latin America.
 6         In 2002, Thunderbird partnered with Angular forming Grupo Thunderbird de Costa
 7 Rica, S.A. (“GTCR”) to operate casinos and related businesses in Costa Rica. Angular was
 8 at all relevant times operated and controlled by Zimmer. Prior to the GTCR partnership
 9 Thunderbird and Zimmer had business dealings in which Thunderbird provided 150 slot
10 machines for Zimmer’s business operations. The GTCR joint venture deal was struck after
11 Zimmer defaulted on the payment.        During the partnership, Zimmer made business
12 decisions on behalf of Angular as Thunderbird’s partner, and on behalf of Thunderbird as
13 GTCR’s country manager. Occasionally Zimmer met with Mitchell in San Diego.
14        In 2010, Mitchell and Zimmer formed Mitzim Properties, Inc., a Nevada
15 Corporation, to acquire a commercial property located at 12255 Parkway Centre Drive,
16 Poway, California. The opportunity to purchase the property was first presented to
17 Thunderbird. Thunderbird’s board of directors were advised by management and Atallah,
18 as general counsel, not to acquire real estate in the United States in an effort to avoid
19 potential SEC regulatory oversight; but instead to maintain offices in Panama as its
20 headquarters.
21        2. LEGAL ANALYSIS
22        The Court incorporates by reference as though fully set forth herein the points and
23 authorities in section II.B.2.c. of this Court’s March 28, 2018 Order. See Doc. No. 108.
24 Based upon the Court’s review of the record and pleadings, including the declarations
25 submitted in support of and opposition to the motion, the Court finds that Thunderbird has
26 not presented sufficient evidence to meet its burden of establishing personal jurisdiction.
27 Specifically, the evidence presented is insufficient to persuade the Court that it may
28 exercise specific jurisdiction over defendants Angular and Zimmer. The Court further finds
                                                3
                                                                              15cv1304-JAH (BGS)
 1 by clear and convincing evidence that Thunderbird’s headquarters, nerve center, and
 2 principal executive offices were at all relevant times located in the Republic of Panama.
 3 Plaintiff’s desire to avoid the acquisition of assets in the United States further supports the
 4 Court’s finding. In light of the facts and relationship between Thunderbird and Defendants,
 5 it cannot be said that Defendants intentionally acted and purposefully directed activities at
 6 California or its residents. More so, it was not foreseeable that the “brunt of the effects” of
 7 any inducement by Angular or Zimmer, would have caused sufficient harm to Plaintiff in
 8 California. See Cas. Assur. Risk Ins. Brokerage Co. v. Dillon, 976 F.2d 596, 599 (9th Cir.
 9 1992); see also Dole, 303 F.3d at 1113.
10        Additionally, the Court finds Plaintiff’s complaint insufficient to support a
11 conspiracy theory of jurisdiction in light of Chirila v. Conforte, 47 F. App'x 838, 842 (9th
12 Cir. 2002 (calling the legitimacy of the theory into question) and Calder v. Jones, 465 U.S.
13 783 (1984) (requiring independent examination of an individual or entity’s connection with
14 the forum state). Finding that the Court lacks personal jurisdiction over Defendant’s
15 Angular and Zimmer, it declines to rule on Defendants’ motions to dismiss pursuant to
16 Fed.R.Civ.P 12(b)(6) and (7).
17
18                                      CONCLUSION AND ORDER
19        Based on the above findings, IT IS HEREBY ORDERED:
20
21        1. Defendants Angular Investments Corporation’s Motion to Dismiss pursuant to
22        Fed.R.Civ.P 12(b)(2) is GRANTED;
23        2. Defendant Murray Jo Zimmer’s Motion to Dismiss pursuant to Fed.R.Civ.P
24        12(b)(2) is GRANTED;
25        3. Plaintiff’s First, Second, Third, Fifth, Sixth and Seventh causes of action alleged
26        against Angular and Zimmer are DISMISSED with prejudice.
27        4. Plaintiff’s Fourth cause of action alleged against Angular and Zimmer is
28        DISMISSED without prejudice.

                                                  4
                                                                                 15cv1304-JAH (BGS)
 1       5. Defendants’ motions to dismiss pursuant to Fed.R.Civ.P 12(b)(6) and (7) and
 2       Rules 17 and 19 are DENIED as MOOT.
 3
 4       IT IS SO
 5 ORDERED. DATED:
 6 September 28, 2018                       _________________________________
 7                                          HON. JOHN A. HOUSTON
                                            UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
                                                                        15cv1304-JAH (BGS)
